PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


PAINTER’S MILL GRILLE, LLC, d/b/a      
Cibo’s Bar & Grill; ALESSANDRO
VITALE; SERGIO VITALE; RINALDO
"ALDO" VITALE,
              Plaintiffs-Appellants,
                v.
HOWARD S. BROWN; 100 PAINTERS              No. 12-1357
MILL, LLC; DAVID S. BROWN
ENTERPRISES, LTD; CARMELLA BELL;
MARJORIE A. GOODMAN AND
MAURICE OFFIT, Personal
Representatives of the Estate of
Lee N. Sachs,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
         for the District of Maryland, at Baltimore.
             Richard D. Bennett, District Judge.
                   (1:11-cv-01607-RDB)

                 Argued: January 29, 2013

                  Decided: May 24, 2013

            Before NIEMEYER, DUNCAN, and
                  FLOYD, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Duncan and Judge Floyd joined.
2               PAINTER’S MILL GRILLE v. BROWN
                          COUNSEL

ARGUED: Richard Winelander, Baltimore, Maryland, for
Appellants.     Ramona  Raula    Cotca,  THOMPSON
O’DONNELL LLP, Washington, D.C.; John S. Vander-
Woude, ECCLESTON & WOLF PC, Hanover, Maryland, for
Appellees. ON BRIEF: Randall H. Norton, THOMPSON
O’DONNELL LLP, Washington, D.C., for Appellees Howard
S. Brown, 100 Painters Mill, LLC, and David S. Brown
Enterprises, Ltd.


                          OPINION

NIEMEYER, Circuit Judge:

   In this appeal, we evaluate the legal sufficiency of a com-
plaint filed by Painter’s Mill Grille, LLC, the owner and oper-
ator of a restaurant in Owings Mills, Maryland, and its
principals against the restaurant’s landlord, 100 Painters Mill,
LLC, and its agents. The complaint alleges that the landlord
and its agents, motivated by racial animus, interfered with
Painter’s Mill Grille’s business and its opportunity to sell the
restaurant, including its leasehold interest, in violation of 42
U.S.C. §§ 1981, 1982, and 1985(3), as well as state tort prin-
ciples.

   The district court dismissed the complaint under Federal
Rule of Civil Procedure 12(b)(6), finding generally that Paint-
er’s Mill Grille’s principals did not have standing to be plain-
tiffs and that Painter’s Mill Grille did not set forth sufficient
"facts to state a claim to relief that is plausible on its face."
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). We
agree and accordingly affirm.

                                I

  Painter’s Mill Grille operated a restaurant known as Cibo’s
Bar & Grill, leasing the premises from 100 Painters Mill. The
                PAINTER’S MILL GRILLE v. BROWN                 3
long-term lease, which commenced in 2002, provided that
Painter’s Mill Grille could not assign its leasehold rights with-
out 100 Painters Mill’s consent.

   The relationship between landlord and tenant was a rocky
one. Painter’s Mill Grille repeatedly failed to pay rent as due,
leading 100 Painters Mill to obtain multiple judgments
against it for unpaid rent. In October 2008, Painter’s Mill
Grille entered into an Asset Purchase Agreement with Earnest
and Betty Hines, who agreed to purchase Painter’s Mill
Grille’s interest in the restaurant through their company Cibo-
Grille, LLC, but the deal fell through sometime after April
2009. In January 2010, Painter’s Mill Grille filed for bank-
ruptcy protection, but the proceeding was later dismissed.

   Painter’s Mill Grille and its principals commenced this
action against 100 Painters Mill, as well as 100 Painters
Mill’s parent company, David S. Brown Enterprises, Ltd., and
three employees of both companies, Howard S. Brown, Lee
Sachs, and Carmella Bell, seeking damages for what they
allege was the defendants’ racially motivated interference
with the restaurant’s business and with the contract between
Painter’s Mill Grille and the Hineses’ company.

   In the complaint, the plaintiffs alleged that during the
course of the lease with 100 Painters Mill, Painter’s Mill
Grille’s "clientele began to change until it became predomi-
nantly African-American. As the racial mix of the clientele
changed, all of the Defendants became progressively more
hostile to the Plaintiffs." Without reciting when, where, and
under what circumstances, the plaintiffs alleged that Brown,
Sachs, and Bell "would refer to [the restaurant’s] African-
American clientele as the ‘Element,’ the ‘Undesirable Ele-
ment,’ or ‘Niggers.’" They alleged that 100 Painters Mill arbi-
trarily charged rent, common area maintenance fees, and
attorneys’ fees and that it unreasonably refused to allow the
restaurant to use the patio and to install proper signage to
advertise the business. They claimed that the defendants
4                  PAINTER’S MILL GRILLE v. BROWN
repeatedly turned off lights in the common area, which was
used to access the restaurant, or locked the doors to the com-
mon area, barring access of patrons. They alleged that the
defendants had refused to accept money tendered for rent and
that the rent court prosecutions were based in part on unsub-
stantiated amounts and were intended to drive Painter’s Mill
Grille "out of their building and out of business." They also
alleged that Brown, Sachs, and Bell instructed fellow employ-
ees not to patronize the restaurant.

   As a result of the defendants’ "constant harassment," the
plaintiffs alleged that Painter’s Mill Grille decided to sell its
business and, pursuant to that decision, entered into the Asset
Purchase Agreement with the Hineses. After the appropriate
approval was received from Baltimore County to assign the
liquor license, the parties met in April 2009 to discuss the
transaction. 100 Painters Mill was represented at the meeting
by its in-house attorneys Sachs and Bell. During the course of
that meeting, the plaintiffs alleged that Sachs asked the
Hineses, who are African-American, if they were going to
open another "chicken and waffle shack," and both Sachs and
Bell made "unfounded derogatory comments and accusations
about [the restaurant], the Plaintiffs, and the Plaintiffs’
African-American clientele." The plaintiffs also alleged that
the defendants unreasonably withheld consent from Painter’s
Mill Grille to assign its lease interest to the Hineses’ com-
pany. They claimed that the derogatory comments and the
withheld consent were designed to—and, in fact, did—cause
the Hineses’ company to breach its contract with Painter’s
Mill Grille.

   Based on these allegations, the plaintiffs asserted multiple
claims, including seven counts alleging violations of 42
U.S.C. §§ 1981, 1982, 1985(3), and state law prohibitions
against interference with contracts and economic relationships.1
    1
    The complaint also included Count VIII, alleging abuse of process, and
Count IX, alleging breach of contract. But the plaintiffs did not appeal the
district court’s dismissal of those counts.
                PAINTER’S MILL GRILLE v. BROWN                  5
   The defendants filed motions to dismiss the complaint for
failure to state a claim under Federal Rule of Civil Procedure
12(b)(6) and, alternatively, for summary judgment under Rule
56. By order dated February 21, 2012, the district court
granted the motions to dismiss. In its memorandum opinion,
the court first addressed the ability of Painter’s Mill Grille’s
principals (Alessandro Vitale, Sergio Vitale, and Rinaldo
Vitale) to be plaintiffs in the action, concluding that "the
Vitales, as members of Painter’s Mill Grille, LLC, cannot
bring individual claims against Defendants for injuries to their
business" and that, consequently, "Painters’ Mill Grille, LLC
is the only Plaintiff with standing to bring this action."

  The court also dismissed with prejudice all claims against
Sachs and Bell, holding that, as lawyers "acting within the
scope of their legal representation of Brown Enterprises and
100 Painters Mill, LLC, they are not individually liable."

   The court then dismissed without prejudice the plaintiffs’
claims of racial discrimination under 42 U.S.C. §§ 1981 and
1982 (Counts I, II, and III), concluding that, especially in light
of the multiple judgments against Painter’s Mill Grille for
unpaid rent, it had failed plausibly to allege sufficient facts to
show that the defendants were liable under those statutes.

   As for the plaintiffs’ § 1985(3) conspiracy claim (Count
IV), the court dismissed the claim with prejudice, relying on
the proposition that agents of a corporation who are acting in
that capacity generally cannot conspire with each other or
with their corporate principal; the plaintiffs therefore "cannot
allege that two or more persons conspired against them."

  And finally with respect to the state law claims, the court
decided to retain supplemental jurisdiction in the interests of
judicial economy, fairness, and convenience. It dismissed
Counts V and VI with prejudice, holding that the plaintiffs
could not state claims for tortious interference with contract
based on allegations that the defendants induced the Hineses
6              PAINTER’S MILL GRILLE v. BROWN
and an unidentified third party to breach contracts to buy
plaintiffs’ business, reasoning that because Painter’s Mill
Grille could not contract to assign the lease to a third party
without the landlord’s consent, the defendants could not be
liable for interfering with "a contract to which they have a
relationship." Finally, the court dismissed without prejudice
the claim of tortious interference with economic relationships
(Count VII) on the ground that the plaintiffs had failed to
allege specific, actionable wrongful acts committed by the
defendants.

  When the plaintiffs filed an appeal from the district court’s
February 21, 2012 order, the defendants moved to dismiss the
appeal as interlocutory because the district court had dis-
missed several of the plaintiffs’ claims without prejudice. In
opposing that motion, the plaintiffs argued that "[w]here, as
here, a plaintiff elects to stand on the complaint rather than
amend it, the order dismissing [the] action without prejudice
becomes appealable." Based on this election by the plaintiffs,
we denied the defendants’ motion to dismiss the appeal by
order dated June 15, 2012.

                              II

   Alessandro, Sergio, and Rinaldo Vitale contend that the
district court erred in dismissing them as plaintiffs and hold-
ing that Painter’s Mill Grille was the only proper plaintiff.
They contend that they were proper plaintiffs because they
"suffered personal out-of-pocket losses" as a result of the
defendants’ discrimination against the restaurant’s African-
American clientele and its prospective purchasers. They claim
that they "had an independent claim for emotional distress and
the financial losses personal to them," including "the loss of
net profits that would have flowed to them from the sale of
[the restaurant] to the Hineses, the [money they borrowed] to
refinance [the restaurant’s] startup expenses, and the [money]
they owe[d] to the State of Maryland for back taxes."
                PAINTER’S MILL GRILLE v. BROWN                 7
   The Vitales recognize that their claims are related to and
flow from the contractual relationships between their com-
pany, Painter’s Mill Grille, and others, such as its landlord
and its clientele. But they argue that they should be able to
bring this action because they suffered personal damages
flowing from the defendants’ interference with these contrac-
tual relationships.

   In advancing their arguments, however, the Vitales have
failed to account for the fact that they elected to conduct their
business through a limited liability company ("LLC") and
that, just as they received protection of their personal assets
from liability in doing so, they also assumed a role as agents
for the company. At bottom, they gave up standing to claim
damages to the LLC, even if they also suffered personal dam-
ages as a consequence. The Supreme Court’s decision in
Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470 (2006), fore-
closes just such claims.

   In Domino’s Pizza, John McDonald, the president and sole
shareholder of a corporation that had contracted with Domi-
no’s Pizza, contended that Domino’s Pizza breached its con-
tract with McDonald’s corporation because of its racial
animus toward McDonald, in violation of 42 U.S.C. § 1981.
He alleged that Domino’s Pizza’s breach injured him person-
ally by causing him "to suffer monetary damages and dam-
ages for pain and suffering, emotional distress, and
humiliation." Domino’s Pizza, 546 U.S. at 473 (internal quo-
tation marks omitted). While the Ninth Circuit recognized
McDonald’s claim on the ground that McDonald’s injuries
were "distinct from that of the corporation," id. at 474 (inter-
nal quotation marks omitted), the Supreme Court rejected that
proposition, stating:

    [I]t is fundamental corporation and agency law—
    indeed, it can be said to be the whole purpose of cor-
    poration and agency law—that the shareholder and
    contracting officer of a corporation has no rights and
8               PAINTER’S MILL GRILLE v. BROWN
    is exposed to no liability under the corporation’s
    contracts.

Id. at 477. To circumvent this principle, McDonald argued
that it was he who was the "actual target of discrimination"
and that he personally lost "some benefit that would otherwise
have inured to him had [the] contract not been impaired" by
Domino’s Pizza. Id. at 478 (internal quotation marks omitted).
The Court also rejected that argument, however, stating:

    [W]e hold that a plaintiff cannot state a claim under
    § 1981 unless he has (or would have) rights under
    the existing (or proposed) contract that he wishes to
    make and enforce. Section 1981 plaintiffs must iden-
    tify injuries flowing from a racially motivated breach
    of their own contractual relationship, not of someone
    else’s.

Id. at 479-80 (internal quotation marks omitted).

   Domino’s Pizza directly forecloses the Vitales’ § 1981
claims asserted in Counts I and II of the complaint. Count I
alleges that the defendants interfered with the restaurant’s
ability to contract with its African-American clientele, and
Count II alleges that the defendants interfered with the restau-
rant’s ability to contract with the Hineses. Because the Vitales
have no rights under any of these contracts, they cannot bring
§ 1981 claims with respect to them, even though they may
have personally suffered injury as a consequence.

   The same principles apply to Count III, where the plaintiffs
allege that the defendants "impaired Plaintiffs’ rights to lease
and/or convey real and personal property in violation of 42
U.S.C. § 1982." As in Counts I and II, the Vitales did not
themselves hold the leasehold interest; rather, it was held by
their company, Painter’s Mill Grille. Following Domino’s
Pizza, we likewise hold that § 1982 protects only the right "to
inherit, purchase, lease, sell, hold, and convey real and per-
                PAINTER’S MILL GRILLE v. BROWN                  9
sonal property" on one’s own behalf. 42 U.S.C. § 1982; see
also CBOCS West, Inc. v. Humphries, 553 U.S. 442, 447
(2008) ("[O]ur precedents have long construed §§ 1981 and
1982 similarly"). And the result is not different even when we
recognize that the Vitales personally guaranteed their compa-
ny’s lease obligations. See Guides, Ltd. v. Yarmouth Group
Prop. Mgmt., Inc., 295 F.3d 1065, 1073 (10th Cir. 2002)
(holding that an individual who was the sole shareholder of a
tenant company could not state a § 1982 claim against the
landlord and management company and that "[plaintiff’s] sta-
tus as guarantor of the previous lease is of no significance to
her claim that the defendants refused to . . . lease to her corpo-
ration").

  In Count IV, the Vitales purport to state a conspiracy claim
pursuant to 42 U.S.C. § 1985(3). Again, they cannot do so.
The conspiracy count is premised on the alleged violations of
§§ 1981 and 1982. Because they have no claims under those
provisions, they also failed to state a conspiracy claim.

   Finally, for similar reasons, the Vitales do not have claims
under state law for tortious interference with contract and
with economic relationships (Counts V, VI, and VII) when
they were not parties to either the contracts or the economic
relationships upon which those claims are based and when the
injuries they allegedly suffered derived entirely from the
injury their company allegedly sustained. See Fraidin v.
Weitzman, 611 A.2d 1046, 1057 (Md. Ct. Spec. App. 1992)
(identifying the "existence of a contract between plaintiff and
a third party" as one of the elements of tortious interference
with contract (emphasis added)); Waller v. Waller, 49 A.2d
449, 452 (Md. 1946) ("[T]he cause of action for injury to the
property of a corporation or for impairment or destruction of
its business is in the corporation, and such an injury, although
it may diminish the value of the capital stock, is not primarily
or necessarily a damage to the stockholder, and hence the
stockholder’s derivative right can be asserted only through the
corporation").
10                 PAINTER’S MILL GRILLE v. BROWN
   Accordingly, we affirm the district court’s order dismissing
the Vitales as plaintiffs in this case.2 This leaves us with the
claims of Painter’s Mill Grille.

                                    III

   In Counts I and II of its complaint, Painter’s Mill Grille
alleges that the defendants interfered with its ability to make
contracts through conduct motivated by racial animus, in vio-
lation of 42 U.S.C. § 1981 (providing in pertinent part that
"[a]ll persons . . . have the same right . . . to make and enforce
contracts . . . as is enjoyed by white citizens"). As Painter’s
Mill Grille explains, Count I "addresses [its] contracts with its
African-American clientele to purchase food and beverages,"
and Count II "addresses [its] contract with the African-
American couple [the Hineses] who sought to purchase the
business."

   Count I, alleging that the defendants’ conduct interfered
with potential contracts with African-American clientele, con-
tains only conclusory and speculative allegations, setting forth
no facts to support a plausible claim. See Ashcroft v. Iqbal,
556 U.S. 662 (2009). The complaint does allege facts giving
rise to tension between Painter’s Mill Grille and the defen-
dants, asserting that the defendants "unreasonably refused to
allow [Painter’s Mill Grille] to use the patio and to install
proper signage to advertise the business"; that the defendants
"repeatedly turned off the lights in [the] common area [neces-
sary for access to the restaurant] and or locked the doors to
the common area barring access of patrons to [the restaurant]
during its normal operating hours"; that the defendants
improperly charged rent and pursued rent court prosecutions;
  2
   The plaintiffs also challenged the district court’s ruling that Sachs and
Bell, as lawyers for 100 Painters Mill, could not be individually liable to
them. We do not reach their argument, however, in light of our rulings on
the sufficiency of the allegations made to support the substance of each
count.
                PAINTER’S MILL GRILLE v. BROWN                11
and that the defendants instructed their employees not to
patronize the restaurant. Based on this conduct, the complaint
concludes in Count I:

    Because of the repeated acts of the Defendants
    intended to injure, damage or destroy [Painter’s Mill
    Grille’s] business and drive Plaintiffs from the
    leased premises, because of the race of its clientele,
    the individual Defendants impaired Plaintiffs’ rights
    to make and enforce contracts in violation of 42
    U.S.C. § 1981.

There are no facts, however, about who in particular was
denied business, when, and the circumstances. There is not
even an allegation that this conduct actually caused any
patron the inability to purchase goods and services from the
restaurant. Painter’s Mill Grille asks the court to assume that
it was defendants’ conduct that ultimately caused the restau-
rant to go out of business, as opposed to one of the many rea-
sons that can cause restaurants to fail. But this type of
allegation claiming damage to a business based on generally
alleged conduct is conclusory and speculative and, as such, is
insufficient to satisfy the requirement of demonstrating that
the conduct interfered with Painter’s Mill Grille’s ability to
enter into contracts with any of its patrons, in violation of
§ 1981. See Phelps v. Wichita Eagle-Beacon, 886 F.2d 1262,
1267 (10th Cir. 1989) ("Plaintiff has alleged that defendants’
actions have interfered with his ‘prospective business oppor-
tunities,’ but we find that vague and conclusory allegation
insufficient to state a deprivation of the right to make and
enforce contracts that is protected by Section 1981" (citation
omitted)).

   It is now well established that mere conclusory and specu-
lative allegations are not sufficient to withstand a motion to
dismiss. As the Supreme Court has stated, to withstand a
motion to dismiss, a complaint must allege "enough facts to
state a claim to relief that is plausible on its face." Bell Atl.
12              PAINTER’S MILL GRILLE v. BROWN
Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Iqbal,
556 U.S. at 678 ("Threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do
not suffice" to plead a claim). Yet Painter’s Mill Grille’s alle-
gations with respect to its loss of clientele suffer from just
these deficiencies. While the district court gave Painter’s Mill
Grille an opportunity to amend its complaint to cure the prob-
lem by dismissing the claim without prejudice, Painter’s Mill
Grille elected to stand on its complaint as written. Accord-
ingly, because we conclude that Count I’s allegations are
insufficient, we affirm the district court’s dismissal of that
claim.

   Count II, alleging that defendants’ conduct interfered with
Painter’s Mill Grille’s contractual right to sell its business and
assign its leasehold to the Hineses’ company, sets forth facts
of interference committed in two ways: (1) 100 Painters Mill
unreasonably withheld consent from Painter’s Mill Grille to
assign its leasehold to the Hineses; and (2) 100 Painters Mill’s
lawyers, Sachs and Bell, stated to the Hineses at an April
2009 meeting that they did not want another "chicken and
waffle shack" at the site and made derogatory comments
about the restaurant and its customers.

   The first allegation that the defendants withheld consent
would probably state a claim, as it would involve 100 Painters
Mill’s discriminatory use of its contractual power to deny
assignment. See Sullivan v. Little Hunting Park, Inc., 396 U.S.
229, 237 (1969). As the Tenth Circuit has noted, "[r]elief is
available under § 1981 where a party discriminatorily uses its
authority to preclude an individual from securing a contract
with a third party," emphasizing that a plaintiff seeking to
establish a § 1981 claim by this route must "show that the
[defendant] both possessed sufficient authority to significantly
interfere with the individual’s ability to obtain contracts with
third parties, and that the [defendant] actually exercised that
authority to the [plaintiff’s] detriment." Harris v. Allstate Ins.
Co., 300 F.3d 1183, 1197 (10th Cir. 2002) (emphasis added);
                PAINTER’S MILL GRILLE v. BROWN                13
see also Shaikh v. City of Chicago, 341 F.3d 627, 629 (7th
Cir. 2003) ("[Plaintiff’s] §§ 1981 and 1982 claims fail for a
. . . fundamental reason: Because the City had no power
directly to affect [a third party’s] proposed sale of the prop-
erty to [plaintiff], it did not unlawfully or unconstitutionally
impede upon [his] ability to purchase the building").

   The complaint does indeed allege, as required, that the
defendants, with racial animus, interfered with Painter’s Mill
Grille’s contract to sell the restaurant to the Hineses by unrea-
sonably withholding consent to an assignment that 100 Paint-
ers Mill had the legal authority to withhold or give. But
Painter’s Mill Grille has affirmatively abandoned this basis
for its § 1981 claim, repeatedly representing to us both in its
brief and at oral argument that the landlord, 100 Painters Mill,
actually gave its consent for the lease’s assignment prior to
the April 2009 meeting. Accordingly, this alleged method of
interference is no longer a basis for Painter’s Mill Grille’s
§ 1981 claim.

   This leaves Painter’s Mill Grille with only its allegations
that "derogatory comments and accusations" were made by
Sachs and Bell at the April 2009 meeting, "caus[ing] the pro-
spective buyers to breach their written contract for the pur-
chase of the business." But especially given the fact that the
landlord had already consented to the leasehold’s assignment,
the complaint does not allege that Sachs and Bell "possessed
sufficient authority to significantly interfere" with Painter’s
Mill Grille’s contract to sell its business. Harris, 300 F.3d at
1197. In addition, no allegations are made that Sachs and Bell
were exercising that authority when making those remarks.
Id. The statements in no way were directed at precluding
Painter’s Mill Grille from selling the restaurant to the
Hineses. Nor were they the kind of threats that might "legiti-
mately and reasonably impair an individual’s freedom to con-
tract or purchase property." Shaikh, 341 F.3d at 632.

  Accordingly, we conclude that Sachs and Bell’s derogatory
comments did not constitute the kind of interference with a
14              PAINTER’S MILL GRILLE v. BROWN
contractual interest that gives rise to a § 1981 claim. For this
reason, we also affirm the district court’s dismissal of Count
II.

                               IV

   In Count III, Painter’s Mill Grille alleged that the defen-
dants interfered with its ability to lease and convey real prop-
erty, in violation of 42 U.S.C. § 1982 (providing that "[a]ll
citizens of the United States shall have the same right . . . as
is enjoyed by white citizens . . . to inherit, purchase, lease,
sell, hold, and convey real and personal property"). Relying
on the same conduct alleged to support Count I, Painter’s Mill
Grille alleged that the defendants drove plaintiffs "from the
leased premises and otherwise injur[ed], damag[ed] and
destroy[ed] [Painter’s Mill Grille’s] business."

   We conclude that this Count fails to state a claim for the
same reasons that we gave for concluding that Count I failed
to do so. Indeed, both counts rely on the same factual allega-
tions and reach similar conclusions that were designed to sat-
isfy the requirements of either § 1981 or § 1982. But no facts
are alleged as to how Painter’s Mill Grille was driven out of
business. To the contrary, the restaurant was an ongoing con-
cern that the Hineses agreed to purchase. And there are no
allegations that the clientele decreased, failed to come, or
were diverted. Indeed, there is not even an allegation that the
defendants had any direct contact with Painter’s Mill Grille’s
clientele so as to interfere with their relationship with the res-
taurant. To be sure, 100 Painters Mill allegedly instructed its
employees not to frequent the restaurant, but there is no alle-
gation that they otherwise would have been customers or that
the number of employees involved was large enough to have
any impact on Painter’s Mill Grille’s operations.

  In addition to the allegations that related to interference
with Painter’s Mill Grille’s clientele, there are additional alle-
gations that relate to driving the restaurant out of business that
                PAINTER’S MILL GRILLE v. BROWN               15
have to do with the defendants’ repeated effort to collect rent
through the judicial process. But again, no allegations are
made that these judicial rent collection procedures actually
resulted in dispossessing Painter’s Mill Grille of the premises.
They did result in judgments, but surely these prior judgments
cannot be relitigated here.

   As we observed with respect to Count I, Painter’s Mill
Grille’s allegations are conclusory and speculative and there-
fore insufficient to support a plausible claim for relief. See
Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555, 570 (a
complaint must contain more than "labels and conclusions";
it must allege "enough facts to state a claim to relief that is
plausible on its face").

   We note, again, that Painter’s Mill Grille was given the
opportunity to amplify its allegations in an effort to state a
plausible claim for relief, but it elected to stand on its com-
plaint. Accordingly, we affirm the district court’s dismissal of
Count III.

                               V

   In Count IV of the complaint, Painter’s Mill Grille alleges
a conspiracy to deprive it of equal protection of the laws, in
violation of 42 U.S.C. § 1985(3) (making it unlawful to con-
spire "for the purpose of depriving . . . any person . . . equal
protection of the laws, or of equal privileges and immunities
under the laws"). It alleges that the defendants Brown, Sachs,
and Bell conspired "to deprive Plaintiffs of equal enjoyment
of their rights to lease property, [and] make and enforce con-
tracts" with Painter’s Mill Grille’s clientele and prospective
purchasers of Painter’s Mill Grille. It also alleges that Brown
Enterprises and 100 Painters Mill are directly and vicariously
liable for all of the wrongful acts of their employees, Brown,
Sachs, and Bell.

   As alleged in the complaint, 100 Painters Mill was the
landlord of Painter’s Mill Grille, and Brown Enterprises was
16              PAINTER’S MILL GRILLE v. BROWN
100 Painters Mill’s parent. Brown, Sachs, and Bell are alleged
to have been employees of both companies.

   The district court concluded that Brown, Sachs, and Bell
could not conspire with each other, as alleged, by reason of
the intracorporate conspiracy doctrine. We agree.

   The intracorporate conspiracy doctrine recognizes that a
corporation cannot conspire with its agents because the
agents’ acts are the corporation’s own. See ePlus Tech., Inc.
v. Aboud, 313 F.3d 166, 179 (4th Cir. 2002) ("[U]nder the
intracorporate immunity doctrine, acts of corporate agents are
acts of the corporation itself, and corporate employees cannot
conspire with each other or with the corporation"). As such,
suing the agents individually does not destroy "the immunity
granted under the doctrine." Buschi v. Kirven, 775 F.2d 1240,
1252 (4th Cir. 1985). There are, however, two important
exceptions to the doctrine. First, it is generally inapplicable
"where a co-conspirator possesses a personal stake indepen-
dent of his relationship to the corporation." ePlus Tech., 313
F.3d at 179; see also Greenville Publ’g Co. v. Daily Reflector,
Inc., 496 F.2d 391, 399 (4th Cir. 1974). Second, a plaintiff
may state a conspiracy claim where the agent’s acts were not
authorized by the corporation. Buschi, 775 F.2d at 1252-53.

   Given that the complaint alleges that the three conspirators
were also agents of the same two companies, it cannot allege
a conspiracy between two or more persons unless an excep-
tion to the intracorporate conspiracy doctrine applies.

   Painter’s Mill Grille argues that it has sufficiently alleged
an exception because the individual defendants had an inde-
pendent personal stake in achieving the corporation’s illegal
objective—namely, their personal racial animus. That argu-
ment, however, would "render[ ] the intracorporate conspiracy
doctrine meaningless" in the context of § 1985(3) claims "be-
cause every claim under that statute depends on a showing
that the conspirators shared an invidiously discriminatory
               PAINTER’S MILL GRILLE v. BROWN               17
motivation." Hartman v. Bd. of Trustees of Community Coll.
Dist. No. 508, 4 F.3d 465, 470 (7th Cir. 1993) (internal quota-
tion marks omitted). In Hartman, the court concluded that the
intracorporate conspiracy doctrine "is not avoided simply by
showing that corporate employees were motivated in part by
personal bias," although it "probably would not apply where
corporate employees are shown to have been motivated solely
by personal bias" because "[i]n that case, the interests of the
corporation would have played no part in the employees’ col-
lective action, so the action could not have been taken within
the scope of employment." Id. (emphasis added).

   We conclude that Painter’s Mill Grille has not alleged that
the individual defendants "possess[ed] a personal stake inde-
pendent of [their] relationship to" their employer or that they
were acting outside the scope of their employment. ePlus
Tech., 313 F.3d at 179. Instead, it alleges that the individual
defendants were acting at all times as "agent[s], servant[s]
and/or employee[s]" of the corporate defendants and that the
corporate defendants are therefore vicariously liable. Accord-
ingly, we affirm the district court’s dismissal of Count IV of
the complaint.

                              VI

   Counts V, VI, and VII purport to allege three state law
claims for tortious interference with contract and economic
relationships. The district court dismissed these claims for
much the same reasons given to dismiss their federal counter-
parts. We likewise affirm the dismissal of these claims.

   "Maryland recognizes the tort action for wrongful interfer-
ence with contractual or business relationships in two general
forms: inducing the breach of an existing contract and, more
broadly, maliciously or wrongfully interfering with economic
relationships." Alexander & Alexander Inc. v. B. Dixon
Evander & Assocs., Inc., 650 A.2d 260, 268 (Md. 1994)
(internal quotation marks omitted). To establish a claim for
18              PAINTER’S MILL GRILLE v. BROWN
wrongful interference with a contract, a plaintiff must demon-
strate "(1) [t]he existence of a contract or a legally protected
interest between the plaintiff and a third party; (2) the defen-
dant’s knowledge of the contract; (3) the defendant’s inten-
tional inducement of the third party to breach or otherwise
render impossible the performance of the contract; (4) without
justification on the part of the defendant; (5) the subsequent
breach by the third party; and (6) damages to the plaintiff
resulting therefrom." Blondell v. Littlepage, 968 A.2d 678,
696 (Md. Ct. Spec. App. 2009) (internal quotation marks
omitted), aff’d, 991 A.2d 80 (Md. 2010). And to establish a
claim for intentional interference with economic relationships,
a plaintiff must demonstrate "(1) intentional and willful acts;
(2) calculated to cause damage to the plaintiffs in their lawful
business; (3) done with the unlawful purpose to cause such
damage and loss, without right or justifiable cause on the part
of the defendants (which constitutes malice); and (4) actual
damage and loss resulting." Alexander & Alexander, 650 A.2d
at 269 (internal quotation marks omitted).

   In Count V, much like Count II, Painter’s Mill Grille
alleged that the defendants intentionally induced the Hineses
to cause their company, CiboGrille, to breach its contract to
buy the restaurant from Painter’s Mill Grille. Yet Painter’s
Mill Grille’s remaining allegations regarding how the defen-
dants intentionally interfered with this contract fail to state a
claim that is facially plausible. Painter’s Mill Grille relies on
allegations that Sachs and Bell made "unfounded derogatory
comments and accusations about [the restaurant], the Plain-
tiffs, and the Plaintiffs’ African-American clientele" at the
April 2009 meeting and that Sachs repeatedly used the term
"chicken and waffle shack." But without providing any addi-
tional factual allegations regarding what Sachs and Bell said,
these allegations fail to explain how the statements could
form the basis for an interference claim. At bottom, the com-
plaint does not plausibly allege that Sachs and Bell made
these comments intending to induce the Hineses to breach the
contract with Painter’s Mill Grille. The complaint’s bare
                PAINTER’S MILL GRILLE v. BROWN                19
assertion that the statements were made with the requisite
intent does not suffice, and its "well-pleaded factual allega-
tions" regarding the comments, limited as they are, do not
"plausibly give rise to an entitlement to relief." Iqbal, 556
U.S. at 679.

   The claim in Count VI for tortious interference with con-
tract stands on even weaker grounds. This count alleges that
after the deal with the Hineses fell through, Painter’s Mill
Grille entered into a contract to sell the restaurant to an
unidentified third party. It then asserts that "Defendants . . .
intentionally induced the third party [to] breach its contract
with Plaintiffs," without providing any factual allegations
regarding how the defendants effected this alleged interfer-
ence. Because this claim is supported by nothing more than
"a formulaic recitation of the elements of [the] cause of
action" it purports to assert, the district court correctly dis-
missed it. Iqbal, 556 U.S. at 678 (internal quotation marks and
citation omitted).

   Painter’s Mill Grille’s claim in Count VII for tortious inter-
ference with economic relationships alleges, similar to the
allegations in Counts I and III, that "Defendants . . . willfully
and intentionally drove [Painter’s Mill Grille] out of business
so that it could no longer contract with [its] African-American
and Spanish-American clientele." But the Maryland Court of
Appeals requires the standard tort element of causation. See
Alexander & Alexander, 650 A.2d at 269. And for the same
reasons that we concluded Counts I and III failed to state a
claim, we also conclude that Painter’s Mill Grille has not in
Count VII plausibly alleged that it was defendants’ conduct
that "drove [it] out of business so that it could no longer con-
tract with [its] . . . clientele."

  Accordingly, we affirm the district court’s dismissal of the
complaint’s state-law tortious interference claims.
20               PAINTER’S MILL GRILLE v. BROWN
                               VII

   Finally, the plaintiffs contend that the district court abused
its discretion by denying their request for leave to amend their
complaint and for permission to conduct discovery "so that
additional fact[s] can be developed to oppose the Summary
Judgment aspects of the Defendants’ Motions."

   As to the request for amendment, the district granted the
motions to dismiss as to Counts I, II, III, and VII without prej-
udice, which would have allowed the plaintiffs to file again.
In order to appeal, however, the plaintiffs elected to stand on
their complaint. They obviously cannot now challenge their
own election. See Chao v. Rivendell Woods, Inc., 415 F.3d
342, 345 (4th Cir. 2005) ("By electing to stand on her com-
plaint, the [plaintiff] has waived the right to later amend
unless we determine that the interests of justice require
amendment"). Moreover, if the plaintiffs had seriously sought
to amend their complaint, they would have filed, as required,
a separate motion for leave to amend with the proposed
amendment attached or with a statement as to how they might
wish to amend their complaint. See Francis v. Giacomelli,
588 F.3d 186, 197 (4th Cir. 2009) (concluding "that the dis-
trict court did not abuse its discretion in failing to give the
plaintiffs a blank authorization to ‘do over’ their complaint");
D. Md. Local Rule 103.6 (requiring that a party requesting
leave to file an amended pleading provide the original of the
proposed amended pleading).

   As to the district court’s refusal to grant the plaintiffs’
request for discovery, the plaintiffs’ request was premature.
The court dismissed the complaint under Rule 12(b)(6) for
failure to state a claim, which brought to issue only the legal
sufficiency of the complaint, not the facts relevant to the
alleged claims.

     The judgment of the district court is accordingly

                                                   AFFIRMED.